DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group III, Claims 6 through 11, in the reply filed on November 9, 2022 is acknowledged.
Claims 1 through 5 and 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --IC Unit Unloading System--.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content of the abstract is not directed to the claimed invention, e.g. an IC unloading system.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,019, 212 to Takahashi et al (hereinafter “Takahashi”).
Claim 6:  Takahashi discloses an IC unit unloading system comprising: 
a chute (e.g. 13, 1, 17, in Fig. 2) intermediate a net table (e.g. 6) and an unloading zone (e.g. 9), the chute having a plurality of channels (e.g. 13b, in Fig. 6), each channel arranged to receive a unit (e.g. C), and sized so as to allow a portion of the unit to project above a top [outer diameter] surface of the chute (e.g. see Fig. 6); 
the channels, at a receiving end (e.g. from 17), having a first pitch and at an unloading end (e.g. within 5, 9), having a second pitch, 
a drawer (e.g. 12) arranged to move along the chute from the receiving end to the unloading end [via rotation], the drawer having a gate (e.g. 5), the gate having a unit contact face positioned to be proximate to the top [outer diameter] surface of the chute (see Fig. 7); 
the unit contact face arranged to contact the units and draw the units along the respective channel as the drawer moves along the chute (e.g. see circular arrow in Fig. 7);
wherein the unit contact face is arranged to allow the units to slide laterally across the unit contact face [e.g. from 5 to 9, in Fig. 6] so as to move from the first pitch to the second pitch.
Claim 9:  Takahashi disclose the IC unit unloading system according to claim 6, further including a final pusher (e.g. 24), the final pusher located proximate to the loading end and arranged to push units from the chute into the loading zone (e.g. operation of 24, col. 5, lines 7+).
Claim 11:  Takahashi discloses the IC unit loading system according to claim 6, wherein the chute includes a transition (e.g. within 17, 13a) such that the pitch of the channels varies from the first pitch to the second pitch within the transmission (Fig. 6).
Takahashi does not use the term of “pitch” when describing the channels, or more specifically, that the first pitch is less than the second pitch.  As illustrated below from a partial view of Takahashi’s Figure 6, it is clear that there is a first pitch and a second pitch, which is representative of distances between the channels.

    PNG
    media_image1.png
    560
    768
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that from Takahashi’s annotated Figure 6, the first pitch [inner diameter distance] is less than the second pitch [outer diameter distance].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 7, the gate of Takahashi is fixed is not arranged to move from an open position and a closed position.
Regarding Claim 8, Takahashi does not teach a gang pusher with prongs.
Regarding Claim 10, the final pusher of Takahashi does not include the structure of a rail and a cam.
Accordingly, Claims 7, 8 and 10 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)  Non-Patent Literature IEEE Publication to Wang et al, entitled “An automated loading and unloading system for a maglev wafer transport path," discloses a unit unloading system (Figures 1 to 3).
b) Japanese Patent Publication JP 2008-153316 discloses a unit unloader with a chute (2, Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896